DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Following Board Decision
The period under 37 CFR 90.3 for seeking court review of the decision by the Patent Trial and Appeal Board rendered 09 June 2021 has expired and no further action has been taken by appellant. The proceedings as to the rejected claims are considered terminated; see 37 CFR 1.197(b).
The Patent Trial and Appeal Board affirmed the rejection(s) against independent claim(s) 12, but reversed all rejections against claim(s) 15 dependent thereon. There are no allowed claims in the application. The independent claim(s) is/are cancelled by the examiner in accordance with MPEP § 1214.06. 
Applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter in which to present the dependent claim(s) in independent form to avoid ABANDONMENT of the application. EXTENSIONS OF TIME UNDER 37 CFR 1.136(a) ARE AVAILABLE, but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Prosecution is otherwise closed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784